Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 11, 2018

The Court of Appeals hereby passes the following order:

A19A0795. RONNIE RIDLEY v. GEORGIA LOTTERY CORPORATION.

      After the Georgia Lottery Corporation entered an executive order finding
Ronnie Ridley guilty of violating certain provisions of the State’s lottery regulatory
scheme, he petitioned the superior court for a writ of certiorari. The superior court
dismissed the case based on Ridley’s failure to exhaust administrative remedies.
Ridley then filed the instant direct appeal. We, however, lack jurisdiction.
      Appeals from superior court decisions reviewing lower court decisions by
certiorari or de novo proceedings must be initiated by filing an application for
discretionary appeal. OCGA § 5-6-35 (a) (1), (b); see Taylor v. City of Atlanta, 184
Ga. App. 795, 795-796 (363 SE2d 45) (1987). Compliance with the discretionary
appeal procedure is required even where the superior court dismisses the action. See
Taylor, 184 Ga. App. at 796; accord Brewer v. Bd. of Zoning Adjustment of Atlanta,
170 Ga. App. 351, 351 (317 SE2d 327) (1984). Ridley’s failure to comply with the
discretionary appeal procedure deprives us of jurisdiction over this direct appeal.
Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/11/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.